In re Dubarry, Rene S.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court Div. J, Nos. 354148, 354149; to the Court of Appeal, First Circuit, No. 2004 KW 1934.
Writ granted in part; otherwise denied; case remanded to the district court. The district court is ordered to appoint counsel and hold a hearing at which it will determine whether the face of the pleadings shows that relator’s convictions violate double jeopardy principles. United States v. Broce, 488 U.S. 563, 109 S.Ct. 757, 102 L.Ed.2d 927 (1989); State v. Arnold, 01-1399 (La.4/12/02), 816 So.2d 289. In all other respects the application is denied.